                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

EL JEROME GREEN                                  §

VS.                                              §      CIVIL ACTION NO. 9:18-CV-222

LORIE DAVIS, ET AL.                              §

           ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff El Jerome Green, a prisoner previously confined at the Polunsky Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against Lorie Davis, John

Werner, Warden Harris, Dr. James D. Geddes, Nurse Oneil, Nurse Madl, and Nurse Persinger.

       The court ordered that this matter be referred to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this court. The Magistrate Judge recommends dismissing the claims against defendants Davis,

Werner, and Harris as frivolous or for failure to state a claim upon which relief may be granted.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Plaintiff filed objections to the

Magistrate Judge’s Report and Recommendation.

       The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration of all the pleadings and

the relevant case law, the court concludes that the petitioner’s objections lack merit. Plaintiff has

not shown that defendants Davis, Werner, or Harris were personally involved in his medical
treatment, or that they adopted a deficient policy that was the moving force of a constitutional

violation. Thompkins v. Belt, 828 F.2d 298, 303-4 (5th Cir. 1987). Therefore, the claims against

those defendants should be dismissed.

                                            ORDER

       Accordingly, plaintiff’s objections (document no. 9) are OVERRULED. The findings of

fact and conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate

Judge (document no. 7) is ADOPTED. Defendants Lorie Davis, John Werner, and Warden Harris

are DISMISSED from this action.


              So Ordered and Signed
              Sep 10, 2019




                                               2
